Case 2:18-cv-02471-JFW-AGR Document 69 Filed 02/14/20 Page 1 of 30 Page ID #:782



    1 SAMUEL F. GALICI, ESQ. (Cal. Bar No. 102496)

    2 LAW OFFICES OF SAMUEL FRANKLIN GALICI
        2945 Townsgate Road, Suite 200
    3 Westlake Village, CA 91361

    4 Phone:     (805) 654-1451
      Facsimile: (805) 654-1453
    5 Email: sgalici@employeelawyers.net

    6 Attorneys for Petitioner VERONICA FLORES

    7 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
        RICHARD J. SIMMONS, Cal. Bar No. 72666
    8
        DANIEL J. McQUEEN, Cal. Bar No. 217498
    9   TYLER J. JOHNSON, Cal. Bar No. 307386
        333 South Hope Street, 43rd Floor
   10
        Los Angeles, California 90071-1422
   11   Telephone: (213) 620-1780
        Facsimile: (213) 620-1398
   12
        SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   13   KEAHN N. MORRIS, Cal. Bar No. 273013
        Four Embarcadero Center, 17th Floor
        San Francisco, California 94111-4109
   14

   15   Telephone: (415) 434-9100
        Facsimile: (415) 434-3947
   16
        Attorneys for Respondent DIGNITY HEALTH
   17

   18                    UNITED STATES DISTRICT COURT
   19                  CENTRAL DISTRICT OF CALIFORNIA
   20
        VERONICA FLORES,                        Case No. 2:18-cv-02471-JFW(AGRx)
   21

   22                   Petitioner,             JOINT RULE 26(f)
                                                CONFERENCE REPORT
   23        v.
   24                                           Date:    February 24, 2020
                                                Time:    1:15 P.M.
   25
      DIGNITY HEALTH, SEIU LOCAL                Place:   Courtroom 7A
   26 121RN, and DOES 1-5, Inclusive,                    350 W. 1st Street
                                                         Los Angeles, CA 90012
   27
                        Respondents,
   28

                                            1
Case 2:18-cv-02471-JFW-AGR Document 69 Filed 02/14/20 Page 2 of 30 Page ID #:783



    1       Pursuant to the Court’s Civil Minutes entered on January 10, 2020
    2 (Dkt. No. 57), Fed. R. Civ. P. 26(f) and L.R. 26-1, the parties, Petitioner

    3 VERONICA FLORES and Respondent DIGNITY HEALTH have held the

    4 required meeting of counsel and now jointly submit the following report.

    5 Respondent SEIU LOCAL 121RN has not yet appeared in this action.

    6       (1)   The basis for the court’s subject matter jurisdiction
    7 over petitioner’s claims, whether any issues exist regarding

    8 personal jurisdiction or venue, whether any parties remain to be

    9 served, and, if any parties remain to be served, the date by which
   10 service will be completed, and an explanation as to why service
        has not been completed
   11

   12       Petitioner. This Court has federal question jurisdiction over this
   13 action pursuant to 28 U.S.C. §1331 and the Labor Management

   14 Relations Act §300, 29 U.S.C. §185. Respondent SEIU LOCAL 121RN was

   15 served with the First Amended Petition and Summons there on February

   16 7, 2020, making a response due by February 28, 2020. Petitioner’s

   17 counsel has not been contacted by counsel for the union as of this date.

   18 There are no issues with personal jurisdiction or venue. Petitioner

   19 disagrees with Respondent DIGNITY HEALTH that the court lacks

   20 jurisdiction to enforce the award for the reason the arbitrator retained

   21 jurisdiction to resolve disputes as to remedy. As discussed below, the

   22 grounds for vacating the award and remanding to the arbitrator are

   23 governed by the California Arbitration Act which is contrary to

   24 Respondent’s contention. While the LMRA allows for the enforcement of

   25 an arbitration award by the employee where the union breached the duty

   26 of fair representation, the confirmation of the award is governed by the

   27 California Arbitration Act as discussed below.

   28

                                            2
Case 2:18-cv-02471-JFW-AGR Document 69 Filed 02/14/20 Page 3 of 30 Page ID #:784



    1       Respondent DIGNITY HEALTH.
    2       Dignity Health agrees with Petitioner’s position above, except that
    3 to the extent Petitioner alleges a dispute regarding the implementation

    4 of the arbitrator’s award (including any amount of allegedly unpaid

    5 wages and benefits), this Court lacks jurisdiction to resolve the dispute.

    6 The arbitrator’s award provided that the arbitrator retained jurisdiction

    7 over disputes regarding the implementation of the award.

    8       (Please also note that counsel for Dignity Health asked counsel for
    9 Petitioner to shorten his portion of the Rule 26 Report in light of the
   10 Court’s order that such Reports should not exceed 10 pages except in

   11 unusually complex cases. Petitioner’s counsel declined the request.)

   12 Respondent SEIU LOCAL 121RN.

   13

   14       (2)   A brief chronology of the facts and a statement of the
   15 principal factual issues in dispute

   16       Brief chronology of facts
   17       Petitioner.
   18       Petitioner Veronica Flores was employed by Respondent Dignity
   19 Health as a registered nurse at St. John’s Regional Medical Center in

   20 Oxnard, California and was a member of Respondent SEIU LOCAL

   21 121RN. On April 9, 2015, Respondent Dignity Health terminated

   22 Petitioner’s employment. On or about April 24, 2015, the SEIU 121RN

   23 timely filed a grievance for unjust termination against Respondent

   24 DIGNITY HEALTH pursuant to Article 29 of the CBA and subsequently

   25 demanded arbitration pursuant to section “E” thereof providing that

   26 disputes under the CBA will be resolved by arbitration. Arbitration

   27 proceedings were duly conducted, and on August 7, 2017 the arbitrator

   28 rendered her award in favor of Petitioner based on finding that

                                            3
Case 2:18-cv-02471-JFW-AGR Document 69 Filed 02/14/20 Page 4 of 30 Page ID #:785



    1 Respondent DIGNITY HEALTH did not have just cause under the CBA

    2 to terminate Petitioner’s employment. She ordered Petitioner’s

    3 employment to be reinstated “with back pay effective on April 9, 2015”

    4 and to be returned to work upon the examination of a “mutually agreed

    5 upon drug treatment specialist” showing that “she is able to work

    6 unimpaired by her medications.” (Arbitration Award, Dkt. No. 59-1, pp.

    7 11-12.)

    8       Since the arbitrator’s decision, Respondent DIGNITY HEALTH has
    9 failed to comply with the arbitration award by, without limitation, failing
   10 pay or offering to pay any sum for the back pay and benefits ordered,

   11 failing to reasonably agree in a timely manner or at all on a neutral

   12 physician for the return to work examination, and failing to return

   13 Petitioner to work, and has subverted the arbitration process.

   14       Respondent DIGNITY HEALTH did not propose an examining
   15 physician until October 2017, more than two and a half months after the

   16 arbitration decision. Petitioner rejected the physician as affiliated with

   17 Respondent DIGNITY HEALTH. No further action was taken by

   18 Respondents until October 2018 when SEIU LOCAL 1231RN requested

   19 that Petitioner provide the union with her choice for the examining

   20 physician. Petitioner promptly replied, proposing a local drug treatment

   21 specialist who was not affiliated with Respondent DIGNITY HEALTH.

   22 Respondent rejected Petitioner’s choice without reasonable basis and

   23 without explanation, and then proposed another physician whose office

   24 was affiliated with DIGNITY HEALTH, and who Petitioner promptly

   25 rejected as not neutral. Respondents took no further action to select the

   26 physician who has still not been selected.

   27       Since August 7, 2017 when the arbitrator rendered her decision
   28 and award, Respondent SEIU LOCAL 121RN has represented Petitioner

                                            4
Case 2:18-cv-02471-JFW-AGR Document 69 Filed 02/14/20 Page 5 of 30 Page ID #:786



    1 in a perfunctory fashion initially and has ultimately abandoned the

    2 representation, subverting the arbitration process and preventing

    3 Petitioner from being able to obtain performance by Respondent

    4 DIGNITY HEALTH in compliance with the arbitration award. Petitioner

    5 disagrees with rendition of facts and directs the Court to section 11 of

    6 petitioner’s portion of headnote “3” below setting forth the disputed

    7 points of law, pp. 15-16 infra.

    8       Respondent DIGNITY HEALTH.
    9       On April 9, 2015, Dignity Health terminated Petitioner’s
   10 employment as a registered nurse. Petitioner worked subject to a

   11 collective bargaining agreement between SEIU and Dignity Health.

   12 SEIU challenged the termination and brought the matter to arbitration.

   13 On August 7, 2017, the arbitrator issued her award, finding Dignity

   14 Health did not have just cause to discharge Petitioner and ordered it to

   15 reinstate her effective April 9, 2015 if an evaluation by a mutually

   16 agreed upon drug treatment specialist in consultation with Dignity

   17 Health’s Employee Health Department determines she is able to work

   18 unimpaired by her medications.

   19       On February 2, 2018, Petitioner filed a petition for confirmation of
   20 the arbitration award pursuant to California Code of Civil Procedure §§

   21 1285 et seq. in the Superior Court for California, County of Ventura,

   22 Case No. 56-2018-00507600-CU-PA-VTA. Dignity Health removed the

   23 matter to federal court based on LMRA preemption. Dignity Health then

   24 sought dismissal on grounds that Petitioner lacks standing to seek

   25 affirmance of the arbitration award because she was not a party to the

   26 proceedings (i.e., only Dignity Health and SEIU were parties). This

   27 Court granted Dignity Health’s motion to dismiss and denied Petitioner’s

   28 motion to remand.

                                            5
Case 2:18-cv-02471-JFW-AGR Document 69 Filed 02/14/20 Page 6 of 30 Page ID #:787



    1       Petitioner appealed the district court’s rulings and the Ninth
    2 Circuit affirmed, agreeing Petitioner lacks standing to affirm the

    3 arbitration award. The Ninth Circuit then ordered leave to amend for

    4 Petitioner to allege a “hybrid” LMRA/duty of fair representation claim

    5 against both SEIU and Dignity Health. The Ninth Circuit did not

    6 provide leave to amend to again assert a claim against Dignity Health

    7 under sections 1285 et seq.

    8       On October 31, 2019, Administrative Law Judge Deena Ghaly
    9 revoked Petitioner’s nursing license in a proceeding brought by the
   10 California Board of Registered Nursing. Petitioner is thus no longer a

   11 licensed nurse and cannot be returned to her position or accrue damages.

   12       Respondent SEIU LOCAL 121RN.
   13

   14       Principal factual issues in dispute
   15       Petitioner. The principal factual issues are the amount of
   16 Petitioner’s back pay and the amount of her reasonable attorney fees for

   17 bringing and prosecuting this action to judgment. Petitioners wages and

   18 benefits are based on the rates set forth in the CBA for a registered

   19 nurse which are based on seniority. Wages increased by a few percentage

   20 points in 2015 and 2016 and then remained the same through the

   21 present. Petitioner worked three 12-hour shifts a week and took no

   22 vacations. Thus, the amount of back pay is a mathematical calculation

   23 over which there should be no reasonable dispute. The Arbitration

   24 Award provides that Petitioner receive back pay from the date of her

   25 termination in 2015 and that she be returned to work upon the

   26 determination by a mutually agreed upon physician that the medications

   27 she is taking will not impair her performance at work. Respondent

   28 DIGNITY HEALTH failed to agree on a neutral doctor to obtain the

                                            6
Case 2:18-cv-02471-JFW-AGR Document 69 Filed 02/14/20 Page 7 of 30 Page ID #:788



    1 medical determination and thereby prevented Petitioner from obtaining

    2 it so that she would have to be returned to work. Thus, the right to back

    3 pay continued to November 27, 2019 as more fully explained below.

    4       As to the recovery of attorney fees as damages from Respondent
    5 DIGNITY HEALTH, the factual issue is whether it acted in bad faith,

    6 vexatiously or for oppressive reasons, by, inter alia, refusing to abide by

    7 the arbitrator’s award.

    8       As to both establishing liability and the right to recovery of
    9 attorney fees as damages against Respondent SEIU LOCAL 121RN, the
   10 factual issue is whether the union represented Petitioner in a

   11 perfunctory fashion, or its conduct reflects an egregious or reckless

   12 disregard for Petitioner’s rights under the arbitration award, or its

   13 conduct is unexplained or excused, was arbitrary or in bad faith.

   14 Petitioner disagrees with Respondent DIGNITY HEALTH’s

   15 jurisdictional contentions. Petitioner agrees that it must prove that

   16 DIGNITY HEALTH breached the CBA but it’s the arbitration decision

   17 that constitutes the contract breached under the CAA, Cal. Code Civ.

   18 Proc. §1287.6)

   19       Respondent DIGNITY HEALTH.
   20       Dignity Health maintains that Petitioner still lacks standing to
   21 seek to affirm the arbitration award and that this claim is subject to a

   22 dismissal. However, should Petitioner ultimately assert a hybrid claim

   23 against Dignity Health and SEIU, she must prove both that Dignity

   24 Health breached the collective bargaining agreement and that SEIU

   25 breached its duty of fair representation.

   26       Petitioner alleges Respondents did not abide by the arbitrator’s
   27 award and seeks damages of back pay through November 27, 2019.

   28 However, the arbitrator retained jurisdiction over implementation of the

                                            7
Case 2:18-cv-02471-JFW-AGR Document 69 Filed 02/14/20 Page 8 of 30 Page ID #:789



    1 award. Therefore, Petitioner is asking the Court to rule on issues

    2 outside of its jurisdiction.

    3        Respondent SEIU LOCAL 121RN.
    4

    5        (3)      A brief statement, without extended legal argument, of
    6 the disputed points of law, including reference to specific

    7 statutes and decisions

    8        Petitioner.
    9        While the court has suggested that the parties limit this report to
        10 pages, the number of issues, without extended argument, well exceeds
   10
        that number, and Petitioner believes that the Court desires that all the
   11
        issues be set forth rather than issues eliminated from the Report due to a
   12
        page limit.
   13
             1.       LMRA §301, 29 U.S.C. §185, grants district courts authority
   14
        to enforce or vacate final arbitration awards. Medic Ambulance Servs. v.
   15
        United EMS Workers, AFSCME, Local 4911, 2018 U.S. Dist. LEXIS
   16
        43314, *11 (E.D. Cal. 2018) citing Sprewell v. Golden State Warriors, 266
   17
        F.3d 979, 986 (9th Cir. 2001). Courts afford a “nearly unparalleled degree
   18
        of deference” to arbitration decisions. Id.; Southwest Reg’l Council of
   19
        Carpenters v. Drywall Dynamics, Inc., 823 F.3d 524, 530 (9th Cir. 2001).
   20
             Where the petition is brought pursuant to the California
   21
        Arbitration Act (CAA), Code Civ. Proc., § 1280 et seq., the CAA is the
   22
        “governing statutory scheme” and the allowable defenses are governed by
   23
        the CAA not the Federal Arbitration Act. Cooper v. Lavely & Singer
   24
        Professional Corp., 230 Cal. App.4th 1, 18 (2014); Cable Connection, Inc.
   25
        v. DIRECTV, Inc., 44 Cal.4th 1334, 1339-1340, quoting Hall St. Assocs.,
   26
        LLC v. Mattel, Inc., 552 U.S. 576, 590 (2008) (“The FAA is not the only
   27
        way into court for parties wanting review of arbitration awards: they
   28

                                              8
Case 2:18-cv-02471-JFW-AGR Document 69 Filed 02/14/20 Page 9 of 30 Page ID #:790



    1 may contemplate enforcement under state statutory or common law, for

    2 example, where judicial review of different scope is arguable.”); United

    3 States v. Park Place Associates, Ltd., 563 F.3d 907, 918 (9th Cir. 2016)

    4 (“The FAA provides a means of judicial enforcement where a controversy

    5 has been arbitrated pursuant to a valid arbitration provision and the

    6 arbitrator has made an award. See 9 U.S.C. §§ 9, 10. However, the FAA

    7 does not itself confer jurisdiction on federal district courts over actions to

    8 compel arbitration or to confirm or vacate arbitration awards, nor does it

    9 create a federal cause of action giving rise to federal question jurisdiction
   10 under 28 U.S.C. § 1331.”); Kehr v. Harris Umham & Co., Inc., 736 F.2d.

   11 1283, 1287 (9th Cir. 1984) (To create federal jurisdiction under the FAA,

   12 “there must be diversity of citizenship or some other independent basis

   13 for federal jurisdiction.”); Moses H. Cone Mem’l Hospital v. Mercury

   14 Constr. Corp., 460 U.S. 1, 25 n. 32 (1983) (“although enforcement of the

   15 [Federal Arbitration] Act is left in large part to the state courts, it

   16 nevertheless represents federal policy to be vindicated by the federal

   17 courts where otherwise appropriate.”); Carter v. Health Net of Cal., Inc.,

   18 374 F.3d 830, 836 (9th Cir. 2004) (the presence of federal issues in the

   19 underlying arbitration is insufficient to confer jurisdiction).

   20       Federal authority on a similar statute may be examined where a
   21 question concerning the CAA is not answered by caselaw of the state.

   22 Mossman v. City of Oakdale, 170 Cal.App.4th 83, 89 (2009) (parallel

   23 citations omitted) (“[I]n the absence of California authority, it is

   24 appropriate to rely on federal authorities construing a federal statute

   25 similar in purpose. (Green v. Par Pools, Inc. (2003) 111 Cal.App.4th 620,

   26 623) The California statutory scheme for enforcement of private

   27 arbitration agreements is similar to the federal scheme. (Cable

   28 Connection, Inc. v. DIRECTV, Inc. (2008) 44 Cal.4th 334, 1343).”)

                                             9
Case 2:18-cv-02471-JFW-AGR Document 69 Filed 02/14/20 Page 10 of 30 Page ID #:791



    1        2.     An arbitration award is final when the arbitrator’s written
    2 award determines all submitted questions necessary in order to

    3 determine the controversy. Cal. Code Civ. Proc. §1283.4; Cooper, at 12

    4 (“after the arbitrator has issued an award (or multiple incremental

    5 awards) resolving all submitted issues, § 1283.4 narrowly circumscribes

    6 the arbitrator's power to correct the stated resolution of those issues.”);

    7 Advanced Micro Devices, Inc. v. Intel Corp., 9 Cal.4th 362, 372 (it is for

    8 the arbitrator to determine what issues are “necessary to the ultimate

    9 decision.”)
   10        3.     The standard for review of an arbitrator’s remedy is limited to
   11 whether the award exceeded the arbitrator’s powers under the CBA. The

   12 arbitrator exceeds remedy powers only where the remedy does not bear a

   13 rational relationship to the CBA as interpreted by the arbitrator and to

   14 the breach of contract found, expressly or impliedly, by the arbitrator.”

   15 Advanced Micro Devices, at 367.

   16        4.     Under the California Arbitration Act, Code Civ. Proc., §1280
   17 et seq., when a final award is issued, the arbitrator retains jurisdiction to

   18 correct it for a 30-day period. Code Civ. Proc., § 1284. After that period,

   19 the trial court acquires jurisdiction over the award to confirm, correct, or

   20 vacate it. The powers of the court are limited to confirming the award,

   21 correcting it and confirming it, or vacating the award or dismissing the

   22 proceeding. (Cal. Code Civ. Proc. §1286)

   23        5.     An arbitration award may only be corrected where
   24 miscalculation of figures or description of a person or property is evident,

   25 the arbitrator exceeded his or her powers, or the award is imperfect in

   26 form which does not affect the merits of the controversy. (Cal. Code Civ.

   27 Proc. §1286.6) The FAA provides the same grounds. 9 U.S.C. §11.

   28

                                            10
Case 2:18-cv-02471-JFW-AGR Document 69 Filed 02/14/20 Page 11 of 30 Page ID #:792



    1        6.    Cal. Code Civ. Proc. §1287 provides that if an arbitration
    2 award is vacated, the court may order remand to a new arbitrator, or

    3 with the parties’ consent to the original arbitrator where the arbitrator

    4 exceeded its powers and the award cannot be corrected without affecting

    5 the merits of the decision upon the controversy submitted. Remand to

    6 the arbitrator is appropriate where there is an ambiguity in the award,

    7 but the mere failure to compute the remedy does not make the award not

    8 final or justify remand to the arbitrator. Mossman, at 90 (“unspecified

    9 make whole remedy does not provide a valid ground on which to vacate
   10 the award”).

   11        This is not a case in which the arbitrator specified that that other
   12 earnings or other collateral source income is to be deducted from back

   13 pay. The award is not ambiguous. The arbitrator did not state that there

   14 should be any deductions from back pay. She did not state that

   15 Petitioner be made whole by the award of back pay, or otherwise imply

   16 that other income is to be deducted. Arbitrators may award benefits

   17 different from those the party could have acquired through performance

   18 of the contract. Advanced Micro Devices, at 382. An arbitration decision

   19 that orders one party to pay a sum of money to another, without stating

   20 factual findings and the reasons for the award is all that is necessary

   21 under the CAA. Baldwin Co. v. Rainey Const. Co., 229 Cal.App.3d 1053,

   22 1058 n 3 (1991) following Sapp v. Barenfeld, 34 Cal.2d 515, 522-523

   23 (1949).

   24       Mossman found an arbitration award that provided that the
   25 employee be made whole was not ambiguous but ordered remand to the

   26 arbitrator solely based on an ambiguity in the award concerning the

   27 specific position to which she would be returned to work which the Court

   28 deemed made the award unenforceable under the facts in that case.

                                            11
Case 2:18-cv-02471-JFW-AGR Document 69 Filed 02/14/20 Page 12 of 30 Page ID #:793



    1 Having decided that remand was appropriate on that ground, the Court

    2 then included the specification of the meaning of the unspecified make-

    3 whole award. Id., at 90-91.

    4        The arbitrator did not calculate the exact amount of lost
             wages and benefits to be paid to Mossman, implicitly
    5
             concluding this was an administrative task that could
    6        easily be done by the parties once the main issue of
    7        liability had been resolved. There is no question, however,
             that the arbitrator awarded Mossman all lost wages and
    8        benefits. Mossman, at 91.
    9        In Mossman, the Court did not find remand appropriate on the
   10 ground that the parties agreed to grant the arbitrator continuing

   11 jurisdiction to resolve issues regarding the implementation of any

   12 remedy granted, even though it was undisputed and the Court found

   13 that they did. Id., at 87.

   14        Here, the arbitrator provided in the award that she was retaining
   15 jurisdiction “solely to resolve any disputes that may arise regarding the

   16 remedies ordered or remanded.” (Arbitration Award, Dkt. No. 59-1, pp.

   17 11-12.) But that does not mandate remand to the arbitrator to perform

   18 the computation. Id.; See, Sheedy Drayage Co. v. Teamsters Union Local

   19 NO. 2785, 2013 U.S. Dist. LEXIS 28098 (N.D. Cal. 2013) (“although the

   20 Arbitrator retained jurisdiction to resolve issues over remedy, this

   21 jurisdiction was essentially a mathematical calculation not subject to

   22 reasonable dispute”).

   23        This is not a case in which the union and the employer each took
   24 contrary positions as to the amount of back pay and negotiations reached

   25 an impasse. Rather, Respondents wholly failed to offer or demand any

   26 sum and DIGNITY HEALTH has subverted the arbitration process,

   27 which SEIU LOCAL 121RN has permitted and contributed to, by failing

   28

                                            12
Case 2:18-cv-02471-JFW-AGR Document 69 Filed 02/14/20 Page 13 of 30 Page ID #:794



    1 and refusing to act in compliance with the arbitration award. Parties to

    2 an arbitration expect that the controversy will be resolved without resort

    3 to the courts. Advanced Micro Devices, at 373, citing Moncharsh v. Heily

    4 & Blase, 3 Cal.4th 1, 8-13 (1992).

    5        7.    An award may only be vacated based on fraud, corruption or
    6 other undue means or improprieties by the arbitrator and where the

    7 award cannot be corrected without affecting the merits of the decision.

    8 (Cal. Code Civ. Proc. §1286.2; Moncharsh v. Heily & Blase, 3 Cal.4th 1,

    9 27-28 (1992) (§1286.2 sets forth the exclusive grounds for vacating an
   10 arbitration award.); Mossman, at 88; Cooper, at 14 (the statutory

   11 grounds “do not permit the arbitrator to make substantive changes to the

   12 award's determinations of fact and law.”) The FAA provides the same

   13 grounds. 9 U.S.C. §10(a).

   14        8.    The limitation on vacation of the arbitration award or remand
   15 to the arbitrator to make substantive changes in the final award also

   16 applies to an unforeseen contingency under the CAA. In Int’l Ass’n

   17 Machinists & Aero. Workers v. Hawaiian Airlines, 2012 U.S. Dist. LEXIS

   18 8461 (D. Hi. 2012), where the arbitrator ordered reinstatement of Brad

   19 Asuncion’s employment upon passing a return to work drug test (without

   20 a specific deadline) which was completed successfully but the employee

   21 encountered obstacles in retaining his security clearance, and after

   22 which the arbitrator issued a supplemental decision stating that the

   23 employer was no longer required to reinstate Asuncion’s employment,

   24 the Court granted summary judgment reversing the supplemental award

   25 on the grounds that by ruling that Asuncion has forfeited his right of

   26 reinstatement based on post-decision events the arbitrator made a

   27 decision on the merits of the grievance and was in excess of his powers.

   28 Nevertheless, the Court remanded to the arbitrator for clarification to

                                            13
Case 2:18-cv-02471-JFW-AGR Document 69 Filed 02/14/20 Page 14 of 30 Page ID #:795



    1 specify a deadline for reinstatement under the Excelsior Foundry, 56

    2 F.3d 844, (7th Cir. 1995), which allows remand to the arbitrator, under a

    3 statutory scheme other than the CAA, to resolve an issue not clearly

    4 decided or not definitively addressed in the award. This exception does

    5 not apply to the CAA. Cooper, at 18 (holding that reliance on Excelsior

    6 Foundry Co., was misplaced because the decision addressed a statutory

    7 scheme other than the CAA).

    8        9.    The merits of arbitration controversies, either on questions of
    9 law or fact, as resolved by the arbitrator’s decision, are also not subject to
   10 judicial review, and such review is only as provided by statute. Harris v.

   11 Havenar, 169 Cal.App.2d 531 (1959); O’Malley v. Wilshire Oil Co., 59

   12 Cal.2d 482, 491 (1963); Santa Clara-San Benito etc. Elec. Contractors’

   13 Assn. v. Local Union NO. 332, 40 Cal.App.3d 431, 437 (1974) (“A court

   14 may not set aside an arbitration award even if the arbitrator made an

   15 error in law or fact. [Citations.]”; Stead Motors of Walnut Creek v.

   16 Automotive Machinists Lodge No. 1173, etc., 886 F.2d 1200, 1217 (9th Cir.

   17 1989); United Paperworkers Int’l Union, AFL-CIO v. Misco, Inc. 484 U.S.

   18 29 (1987) (“Had the arbitrator found that Rocks had been reckless in

   19 improperly tightening the lug bolts, yet imposed discipline short of

   20 discharge because he found as a factual matter that he could be trusted

   21 not to do so in the future, the Court of Appeals could not upset the award

   22 because of its own view that public policy about automobile safety was

   23 threatened.”);

   24        10.   As to the enforceability of the arbitration award, the sole
   25 issue is whether it was duly made. Cal. Code Civ. Proc. §1285.4 requires

   26 a petition to confirm an arbitration award to include the substance of or

   27 a copy of the arbitration agreement, the name of the arbitrator and a

   28 copy of the arbitration award and nothing more. Cal. Code Civ. Proc.

                                            14
Case 2:18-cv-02471-JFW-AGR Document 69 Filed 02/14/20 Page 15 of 30 Page ID #:796



    1 §1290.2 provides that the petition be heard “in a summary way and upon

    2 the notice provided by law for the making and hearing of motions”. Cal.

    3 Code Civ. Proc. §1290.6 provides that Respondent file and serve a

    4 response within 10 days after service of the petition, except when served

    5 in the manner provided for service of summons in which case the

    6 response must be filed within 30 days. Cal. Code Civ. Proc. §1291.2

    7 provides that proceedings to confirm an arbitration award are entitled to

    8 calendar priority. Cal. Code Civ. Proc. §1291 provides that as to the

    9 judgment or any appealable order in the proceedings, the Court shall
   10 make a statement of decision if requested.

   11        11.   With respect to the arbitration award’s remedies of back pay
   12 and reinstatement, the issues are whether Respondent DIGNITY

   13 HEALTH violated the CBA by failing to timely agree on a neutral

   14 examining physician for her return to work, and by failing to return her

   15 to work by preventing her from obtaining the neutral medical

   16 qualification for her return to work under the award, or otherwise

   17 refusing to perform under the award.

   18        The arbitration award clearly contemplates that back pay would be
   19 due from the date of termination until Petitioner was returned to work,

   20 and that the right to back pay under the award has continued during the

   21 period Respondent DIGNITY HEALTH has failed to perform in the

   22 selection of an agreed-upon neutral physician. Respondent that 100 days

   23 after the award to petition to vacate it or correct it, ending on November

   24 15, 2017, but failed to file any petition for such review. Refusing to

   25 perform under the arbitration award while failing to petition for judicial

   26 review was a deliberate subversion of the arbitration process and

   27 constitutes bad faith.

   28

                                            15
Case 2:18-cv-02471-JFW-AGR Document 69 Filed 02/14/20 Page 16 of 30 Page ID #:797



    1        Instead of filing a petition in court, it appears that in the year
    2 following the arbitration award, Respondent DIGNITY HEALTH

    3 persuaded the California Attorney General to revive complaint it had

    4 made to the Board of Registered Nursing (BRN) against Petitioner in

    5 2015 for being impaired by medications at work and diverting drugs on

    6 two dates, on which the BRN investigation had ended in September 2015

    7 without a formal accusation or any further action. Petitioner’s license

    8 continued to be renewed thereafter.

    9        The Attorney General presented the same allegations and
   10 witnesses as Respondent DIGNITY HEALTH did in the arbitration.

   11 However, this forum that heavily favors hospitals by failing to

   12 investigate the veracity of their complaints against nurses, relying on

   13 their internal investigations and witnesses they choose and are on board

   14 with the accusations, and failing to conduct thorough investigations by

   15 interviewing all witnesses or determining definitively whether

   16 documents of questionable validity have been forged or fabricated.

   17        The administrative law judge (ALJ) rendered a decision that
   18 Petitioner was impaired by prescribed medications on two days at work,

   19 six (6) months apart and involving different medications, despite

   20 question able documentation and testimony to the contrary by the

   21 singular expert witness in toxicology who testified at the hearing. The

   22 Board of Registered Nursing (BRN) adopted the decision of the ALJ

   23 recommending revocation of Petitioner’s license as a registered nurse

   24 effective November 27, 2019. Petitioner timely filed a petition for writ of

   25 mandate in the California Superior Court and the BRN decision is not

   26 final. The suspension may be stayed by the Court pending final judgment

   27 and, in any event, Petitioner will be able to reapply for her license after a

   28 year. Unless the BRN revocation is stayed, Petitioner will contend that

                                             16
Case 2:18-cv-02471-JFW-AGR Document 69 Filed 02/14/20 Page 17 of 30 Page ID #:798



    1 her right to continued employment with Respondent continued to and

    2 ended on the date her license was revoked. Petitioner seeks back pay

    3 from April 9, 2015 to November 27, 2019. If the revocation is stayed

    4 within a reasonable period of time and ultimately reversed, Petitioner

    5 will seek back wages for a longer period.

    6        12.   Petitioner is entitled to recover her reasonable attorney fees
    7 as damages against Respondent DIGNITY HEALTH upon a showing

    8 that Respondent acted in bad faith, vexatiously, wantonly or for

    9 oppressive reasons. Sheet Metal Workers’ Int’l Ass’n Local Union No 359
   10 v. Madison Indus., 84 F.3d. 1186, 1192      (9th Cir. 1996) (“An unjustified
   11 refusal to abide by an arbitrator's award may equate an act taken in bad

   12 faith, vexatiously or for oppressive reasons.”)

   13        13.   Petitioner is entitled to prejudgment interest on the back pay
   14 award from the date of the arbitration award and state law controls

   15 prejudgment interest and post-judgment interest is determined by

   16 federal law. Northrop Corp. v. Trial Int’l Marketing S.A., 842 F.2d 1154

   17 (9th Cir. 1988).

   18        14.   With respect to the Second Cause of action for Breach of the
   19 Duty of Fair Representation, the issue is whether after the arbitration

   20 award Respondent SEIU LOCAL 121RN has represented Petitioner in a

   21 perfunctory fashion, or its conduct reflects an egregious or reckless

   22 disregard for Petitioner’s rights under the arbitration award, or its

   23 conduct is unexplained or excused, was arbitrary or in bad faith. Vaca v.

   24 Sipes, 386 U.S. 171, 190 (1967); Castelli v. Douglas Aircraft Co., 752 F.2d

   25 1480, 1483 (9th Cir. 1985) (“an act of omission by a union may be so

   26 egregious and unfair as to be arbitrary, thus constituting a breach of the

   27 duty of fair representation”); Margetta v. Pam Pam Corp., 501 F.2d 179,

   28 180 (9th Cir. 1974) (union may breach the duty of fair representation

                                            17
Case 2:18-cv-02471-JFW-AGR Document 69 Filed 02/14/20 Page 18 of 30 Page ID #:799



    1 when it “subverts the arbitration process by refusing to proceed” or does

    2 so by “failing to fairly represent the employee.”)

    3        15.   Petitioner is entitled to recover her attorney fees as damages
    4 against Respondent SEIU LOCAL 121RN upon establishing her claim of

    5 breach of the duty of fair representation. Dutrisac v. Caterpillar Tractor

    6 Co., 749 F.2d 1270, 1275-1276 (9th Cir. 1983); This amount can be in

    7 excess of the amount paid. Zuniga v. United Can Co., 812 F.2d 443, 454

    8 (9th Cir. 1987).

    9        16.   Petitioner is entitled to and has demanded a jury trial. Cal.
   10 Const. Art. I §16, adopted in 1974, provides that trial by jury is “an

   11 inviolate right” and ““shall be secured” to all civil cases and “a jury may

   12 be waived by consent of the parties expressed as provided by statute.”

   13 Cal. Code Civ. Proc. §631 provides that the right to trial by jury declared

   14 by Cal. Const. Art. I §16 shall be preserved to the parties inviolate and

   15 may be waived only as provided in subdivision “(f)”, including consent

   16 and other grounds not applicable here. A jury trial is a matter of right in

   17 a civil action at law. Southern Pac. Transportation Co. v. Superior Court,

   18 58 Cal.App.3d 433, 436 (1976).

   19        However, entering into an arbitration agreement implies an
   20 agreement to waive the right to a trial by jury on the merits,

   21 notwithstanding the absence of an express waiver. Madden v. Kaiser

   22 Foundation Hospitals, 17 Cal.3d 699, 703 (1976) (§631 pre-supposes a

   23 pending action, and relates only to the manner in which a party to such

   24 action can waive his right to demand a jury trial instead of a court

   25 trial.”); Sargon Enterprises, Inc. v. Browne George Ross LLP, 115

   26 Cal.App.5th 749, 768-769 (the effect of an arbitration agreement “merely

   27 means that if one of the parties chooses arbitration, he may so petition

   28

                                            18
Case 2:18-cv-02471-JFW-AGR Document 69 Filed 02/14/20 Page 19 of 30 Page ID #:800



    1 the court and the court will stay proceedings, order arbitration, the

    2 confirm the award. (Code Civ. Proc., §1280 et seq.)”

    3        Here the arbitration provision merely states in defining the
    4 arbitrator’s authority that “the arbitrator’s decision will be final and

    5 binding upon all parties concerned.” (CBA, p. 110) See, Aerojet-General

    6 Corp. v. American Arbitration Assn., 478 F.2d 248, 252 (9th Cir. 1973)

    7 (“Ordinary language to the effect that the decisions of the arbitrator

    8 shall be ‘final and binding’ has been held not to preclude some judicial

    9 review.”)
   10        The Seventh Amendment to the United States Constitution
   11 similarly provides for trial by jury in civil lawsuits at common law.

   12 Finding that suits under LMRA §301 for breach of the duty of fair

   13 representation was most closely comparable to a breach of contract

   14 claim, the Supreme Court has determined that the right to a jury trial

   15 applies. Teamsters v. Terry, 494 U.S. 558, 564-565 (1990)

   16        Because most collective-bargaining agreements accord
   17        finality to grievance or arbitration procedures
             established by the collective-bargaining agreement, an
   18        employee normally cannot bring a § 301 action against
   19        an employer unless he can show that the union breached
             its duty of fair representation in its handling of his
   20
             grievance. DelCostello v. Teamsters, 462 U.S. 151, 163-
   21        164 (1983). Whether the employee sues both the labor
   22        union and the employer or only one of those entities, he
             must prove the same two facts to recover money
   23        damages: that the employer's action violated the terms
   24        of the collective-bargaining agreement and that the
             union breached its duty of fair representtation. Id., at
             164-165.”)
   25

   26
             Teamsters v. Terry, 494 U.S. 558, 564-565 (1990)
   27

   28

                                            19
Case 2:18-cv-02471-JFW-AGR Document 69 Filed 02/14/20 Page 20 of 30 Page ID #:801



    1        See, Zuniga v. United Can Co., 812 F.3d 443 (describing jury trial
    2 in plaintiff's section 301 action against his employer for breach of the

    3 CBA and against the union for breach of the duty of fair representation).

    4        While Cal. Code Civ. Proc. §1290.2 (providing that the petition be
    5 heard in a summary way similar to a noticed motion) and §1291

    6 (providing that the Court make a statement of decision if requested)

    7 appear to contemplate a trial by the court rather than by jury, §1287.6

    8 provides, “An award that has not been confirmed or vacated has the3

    9 same force and effect as a contract in writing between the parties to the
   10 arbitration.” The dispute was to enforce a contract, the arbitration award

   11 was to enforce the terms of the contract, and “an action to confirm the

   12 award is also to enforce the terms of the contract”. Stermer v. Modiano

   13 Constr. Co., 44 Cal.App.3d 264, 272-273 (1975). Therefore, Petitioner has

   14 a right to a jury trial on the factual issues.

   15        Respondent DIGNITY HEALTH.
   16        Petitioner has ignored the Ninth Circuit’s decision and continues to
   17 pursue a claim she lacks standing to assert. See Local 13, Int’l

   18 Longshoremen’s and Warehousemen’s Union v. Pac. Mar. Assoc., 441 F.2d

   19 1061, 1064 (9th Cir. 1971) (holding that an employee could not move to

   20 vacate an arbitration award under the FAA because he was not a party

   21 to the arbitration).

   22        As to Petitioner’s argument that remand to the arbitrator is
   23 improper, Petitioner is mistaken regarding the arbitrator’s retention of

   24 jurisdiction and the award the arbitrator set forth in her decision. The

   25 award stated that back pay was “conditioned on certification from a drug

   26 treatment specialist in conjunction with the Employer’s Employee

   27 Health Department that she can successfully function without taking

   28 drugs on a schedule that impairs her performance.” This condition

                                            20
Case 2:18-cv-02471-JFW-AGR Document 69 Filed 02/14/20 Page 21 of 30 Page ID #:802



    1 precedent has not been met, and if Petitioner takes issue with the

    2 implementation of the award, it is a question for the arbitrator. See

    3 Unite Here! Local 19 v. Sutter’s Place, Inc., 2011 WL 3795070, at *2 (N.D.

    4 Cal. Aug. 26, 2011); Teamsters Union Local 853 v. J.C. Paper, 2008 WL

    5 4890897, at *3 (N.D. Cal. Nov. 12, 2008).

    6        Respondent SEIU LOCAL 121RN.
    7

    8         (4) All prior and pending motions, their current status,
    9 and any anticipated motions
   10        On April 6, 2018, Petitioner filed a Motion for Remand and
   11 Respondent filed a Motion to Dismiss the Petition under Federal Rules of

   12 Civil Procedure 12(b)(6). The Motion to Dismiss was granted and

   13 Petitioner appealed. The Ninth Circuit affirmed the district court’s grant

   14 of Dignity Health’s motion to dismiss based on the allegations in the

   15 petition but reversed the district court’s denial of leave to amend and

   16 remanded to permit Petitioner to file an amended petition asserting a

   17 hybrid claim against the SEIU. On January 27, 2020, Petitioner filed

   18 her First Amended Complaint.

   19        Petitioner.
   20        Petitioner anticipates filing a motion for summary judgment or
   21 partial summary judgment against each Respondent. Petitioner also

   22 anticipates improper delays and other discovery abuses by Respondent

   23 DIGNITY HEALTH as well as Respondent SEIU LOCAL 121RN based on

   24 the prior experience with DIGNITY HEALTH and on the fact that both

   25 have acted in bad faith. Petitioner anticipates an immeasurable amount

   26 of discovery motion practice, and a motion for sanctions following the

   27 completion of discovery. This is anticipated despite that the discovery is

   28 not voluminous and generally focuses on the conduct of the Respondents

                                            21
Case 2:18-cv-02471-JFW-AGR Document 69 Filed 02/14/20 Page 22 of 30 Page ID #:803



    1 with respect to performance under the arbitration award since it was

    2 made. But one set of production demands and/or interrogatories if served

    3 together typically takes about four months to resolve, with 30 days for

    4 response, meeting and conferring followed by supplemental responses,

    5 meeting and conferring, preparing a joint statement, filing the motion

    6 and having the hearing, and involves a voluminous amount of work.

    7        Respondent DIGNITY HEALTH.
    8        Dignity Health filed a motion to dismiss Petitioner’s improper
    9 claim to affirm the arbitration award due to lack of standing on February
   10 10, 2020. Dignity Health further moved to dismiss on the ground this

   11 Court lacks jurisdiction to resolve disputes over the implementation of

   12 the arbitrator’s award. The Court has ordered the parties to meet and

   13 confer to determine whether the issues raised in Dignity Health’s motion

   14 can be resolved prior to the Court ruling on the motion. Finally, Dignity

   15 Health reserves the right to file a motion for summary judgment and any

   16 necessary discovery motions.

   17        Respondent SEIU LOCAL 121RN.
   18

   19        (5)   The extent to which parties, claims, or defenses are
   20 expected to be added or dismissed and a proposed deadline for

   21 amending the pleadings

   22        Petitioner does not anticipate adding or dismissing any parties or
   23 claims at this time but may find in discovery that certain individuals

   24 acting on behalf of Respondent SEIU LOCAL 121RN bear personal

   25 liability for breach of the duty of fair representation by the union and

   26 may move to add one or more as a Respondent. Petitioner seeks until 45

   27 days following the completion of discovery to amend the First Amended

   28 Complaint.

                                            22
Case 2:18-cv-02471-JFW-AGR Document 69 Filed 02/14/20 Page 23 of 30 Page ID #:804



    1        Respondent DIGNITY HEALTH.
    2

    3        Respondent SEIU LOCAL 121RN.
    4

    5        (6)    Whether there has been full and timely compliance
    6 with the initial disclosure requirements of Fed. R. Civ. P. 26 and

    7 a description of the disclosures made

    8        Petitioner: An action to enforce an arbitration award is exempt
    9 from the requirement of initial disclosures. Fed. R. Civ. P. 26(1)(B)(ix).
   10 Nevertheless, because there are factual issues and a need for discovery,

   11 Petitioner will make initial disclosures on both of her causes of action

   12 within 14 days after the parties file this Rule 26(f) Conference Report,

   13 and requests an order that Respondents do the same because discovery

   14 will be involved in both of them.

   15        Respondent DIGNITY HEALTH.
   16        Given that actions to enforce arbitration awards are exempt from
   17 Rule 26, Dignity Health maintains that initial disclosures are improper.

   18 Further, should the Court order initial disclosures, such disclosures

   19 should be stayed until after the Court rules on Dignity Health’s motion

   20 to dismiss.

   21        Respondent SEIU LOCAL 121RN.
   22

   23        (7)    Discovery taken to date, the scope of anticipated
   24 discovery, any proposed limitations or modifications of the

   25 discovery rules, and a proposed discovery plan pursuant to Fed.

   26
        R. Civ. P. 26(f)

   27        No party has initiated discovery.
   28

                                            23
Case 2:18-cv-02471-JFW-AGR Document 69 Filed 02/14/20 Page 24 of 30 Page ID #:805



    1        Petitioner.
    2        Petitioner will undertake document and witness discovery and
    3 depositions and seeks a period of six (6) months following the Scheduling

    4 Order to complete discovery and that the fact-discovery cutoff be no less

    5 than 4 months before trial and the time to disclose expert testimony be

    6 no less than 3 months before the trial consistent with Rule 26(2)(D).

    7        Respondent DIGNITY HEALTH.
    8        Dignity Health believes a discovery plan is unnecessary until after
    9 the Court rules on its motion to dismiss.
   10        Respondent SEIU LOCAL 121RN.
   11

   12        (8)   Any related cases or proceedings pending before
   13 another judge of this court, or before another court or

   14 administrative body

   15        Civil action entitled, Veronica Flores v. Dignity Health, Ventura
   16 Superior Court Case No. 56-2018-00507606-CU-PA, Court of Appeal

   17 Case No. B294776, petition for review to the California Supreme Court

   18 pending, Case No. S259397. (This matter was formerly removed to this

   19 Court and remanded, Case No. 2:18-cv-2464-JFW-AGR.)

   20        Petition for Writ of Mandate entitled Veronica Flores v. Board of
   21 Registered Nursing, Ventura Superior Court Case No. 56-2019-

   22 00536473-CU-WM-VTA, motion for change of venue pending and case

   23 expected to be transferred to San Francisco.

   24         (9) All relief sought by the complaint or counterclaim,
   25 including the amount of any damages sought and a description

   26 of the bases on which damages are calculated. In addition, any

   27 party from whom damages are sought must describe the bases on

   28

                                            24
Case 2:18-cv-02471-JFW-AGR Document 69 Filed 02/14/20 Page 25 of 30 Page ID #:806



    1 which it contends damages should be calculated if liability is

    2 established

    3          Petitioner
    4          First Cause of Action against DIGNITY HEALTH: (1) conformation
    5 of arbitration award and order that Respondent DIGNITY HEALTH

    6 fully comply with it; (2) back pay in an amount no less than $798,759.52,

    7 according to proof, the itemization and calculation of which is set forth in

    8 paragraphs 25 through 28 of the First Amended Complaint, plus

    9 prejudgment interest from the date of the arbitration award pursuant to
   10 Cal. Code Civ. Proc. §3287 and costs; and reasonable attorney fees

   11 incurred in this action as damages, according to proof.

   12          Second Cause of Action against SEIU LOCAL 121RN, reasonable
   13 attorney fees incurred in this action as damages, according to proof, and

   14 costs.

   15          Respondent DIGNITY HEALTH.
   16          Dignity Health contends that Petitioner is not entitled to seek
   17 confirmation of the arbitration award or any damages whatsoever.

   18          Respondent SEIU LOCAL 121RN.
   19

   20          (10) Whether each party has filed the “Certification as to
   21 Interested Parties or Persons” required by the Local Rules. In

   22 addition, each party must restate in the joint report the contents
        of its certification by identifying any persons, firms,
   23
        partnerships, corporations (including parent corporations) or
   24
        other entities known by the party to have either: (i) a financial
   25
        interest in the subject matter in controversy or in a party to the
   26
        proceeding; or (ii) any other kind of interest that could be
   27
        substantially affected by the outcome of the proceeding
   28

                                             25
Case 2:18-cv-02471-JFW-AGR Document 69 Filed 02/14/20 Page 26 of 30 Page ID #:807



    1        Petitioner and Respondents DIGNITY HEALTH and SEIU LOCAL
    2 121RN are the sole interested parties at this time. Respondent SEIU

    3 LOCAL 121RN has not yet appeared.

    4
             Petitioner.
    5

    6        Petitioner filed a Certification and Notice of Interested Parties on

    7 April 19, 2018. Petitioner filed a Certification and Notice of Interested

    8 Parties on January 30, 2020 adding Respondent SEIU LOCAL 121RN.

    9 (Dkt. No. 62) The Certification is restated as follows:
   10              PARTY               CONNECTION/INTEREST
   11
             VERONICA FLORES                     Petitioner
   12

   13        DIGNITY HEALTH                      Respondent

   14        SEIU LOCAL 121 RN                   Respondent
   15        Respondent DIGNITY HEALTH
   16        DIGNITY HEALTH filed a Certification and Notice of Interested
   17 Parties on March 27, 2018. (Dkt. No. 4.)

   18
             The Certification is restated as follows:
   19

   20              PARTY               CONNECTION/INTEREST

   21        VERONICA FLORES                     Petitioner
   22        DIGNITY HEALTH                      Respondent
   23        Respondent SEIU LOCAL 121RN.
   24        (11) An appropriate last date for the completion of
   25 discovery and the hearing of motions, a date for a final pretrial

   26 conference and a trial date

   27        Petitioner. Since Respondent SEIU LOCAL 121RN has not appeared
   28 as of yet, it appears that the Scheduling Conference may be continued

                                            26
Case 2:18-cv-02471-JFW-AGR Document 69 Filed 02/14/20 Page 27 of 30 Page ID #:808



    1 and there be a further Rule 26(f) conference. Thus, Petitioner’s proposed

    2 dates anticipate a 30-day continuance of the Scheduling Conference.

    3 Petitioner seeks modification of LR 6-1, 7-10 and 7-11 motion scheduling

    4 with respect to motions for summary judgment and partial summary

    5 judgment so that they be filed no less than 45 days before the hearing,

    6 opposing be due no less than 21 days after service of the motion, replies

    7 due no less than 10 days after service of the opposition and no less than

    8 19 days before the hearing, proposed statements of decision due no less

    9 than 2 days after the date the reply is due, and that the court issue a
   10 tentative ruling no less than 5 calendar days or 3 court days before the

   11 hearing. Petitioner requests that motions in limine be filed, served,

   12 opposed, and heard in accordance with LR 6-1, 7-10 and 7-11 and be

   13 heard no later than the date of the Final Pretrial Conference. Petitioner’s

   14 proposed pretrial schedule takes into consideration vacations of her

   15 counsel during the Holiday Season at other times and a work week of no

   16 more than 50 hours.

   17

   18            Fact discovery cutoff                  Friday, October 30, 2020
   19                                                    Monday, November 30,
                 Expert discovery cutoff
   20                                                                       2020
                                                         Tuesday, December 15,
                 ADR completion cutoff
   21                                                                       2020
   22            Motion hearing cutoff, including
                 motions to amend the
                 Complaint, and except motions
   23
                                                      Monday, January 25, 2021
   24            for summary or partial
   25            summary judgment and
                 motions in limine
   26
                 Motion hearing cutoff for
   27            motions for summary or partial         Monday, March 22, 2021
   28            summary judgment

                                            27
Case 2:18-cv-02471-JFW-AGR Document 69 Filed 02/14/20 Page 28 of 30 Page ID #:809



    1              Final Pretrial Conference and
    2              hearing date on motions in             Monday, May 31, 2021
                   limine
                   July trial                           Thursday, June 10, 2021
    3

    4

    5        Respondent DIGNITY HEALTH.
    6        Dignity Health believes a trial plan is unnecessary until after the
    7 Court rules on its motion to dismiss.

    8        Respondent SEIU LOCAL 121RN.
    9
   10        (12) Whether the case will be tried to a jury or to the Court
   11 and a preliminary estimate of the time required for trial

   12        Petitioner. Petitioner demands a jury trial and her trial estimate is
   13 five (5) days.

   14        Respondent DIGNITY HEALTH.
   15        Dignity Health requests a Court trial, with an estimate of three to
   16 five days.

   17        Respondent SEIU LOCAL 121RN.
   18

   19        (13) Efforts made to settle or resolve the case to date, and
   20 the parties’ views as to an appropriate plan for maximizing

   21 settlement prospects

   22        The Parties briefly engaged in settlement discussions on April 4,
   23 2018 but were not successful in resolving the matter. On May 1, 2019,

   24 Petitioner made a settlement demand that was not accepted.

   25 Respondents have made no offers of settlement. The Parties have agreed

   26 to ADR Procedure No. 1 before Magistrate Judge Alicia G. Rosenberg.

   27 The Parties will contact Magistrate Judge Rosenberg’s courtroom deputy

   28 and arrange a date and time for the settlement conference.

                                            28
Case 2:18-cv-02471-JFW-AGR Document 69 Filed 02/14/20 Page 29 of 30 Page ID #:810



    1        Petitioner. In November 2019, Petitioner’s counsel left a voicemail
    2 message with opposing counsel exploring if DIGNITY HEALTH desired

    3 to discuss settlement but counsel did not return the call or otherwise

    4 reply, which was taken as a response in the negative. Petitioner requests

    5 that the ADR schedule be modified to postpone the settlement conference

    6 until after the close of discovery because she does not perceive any

    7 interest in settlement at this time.

    8        Respondent DIGNITY HEALTH.
    9        Dignity Health is not currently interested in settlement.
   10        Respondent SEIU LOCAL 121RN.
   11

   12        (14) Whether the case is complex or requires reference to
   13 the procedures set forth in the Manual on Complex Litigation

   14        The Parties agree that the case is not complex.
   15        (15) What motions the parties are likely to make that may
   16 be dispositive or partially dispositive

   17        Petitioner. Petitioner anticipates making motions for summary

   18 judgment or partial summary judgment against each Respondent.

   19        Respondent DIGNITY HEALTH.

   20        Dignity Health filed a motion to dismiss on February 10, 2020.

   21 Dignity Health also reserves the right to file a motion for summary

   22 judgment.

   23        Respondent SEIU LOCAL 121RN.

   24

   25        (16) Any unusual legal issues presented by the case

   26        The Parties are not presently aware of any unusual legal issues.

   27        (17) Proposals regarding severance, bifurcation, or other
        ordering of proof
   28

                                             29
Case 2:18-cv-02471-JFW-AGR Document 69 Filed 02/14/20 Page 30 of 30 Page ID #:811



    1        Petitioner. Petitioner does nor foresee a need for severance or
    2 bifurcation at this juncture. As to the order of proof, she requests that all

    3 factual determinations by the jury be made prior to any factual

    4 determinations by the Court so that her constitutional right to trial by

    5 jury is preserved.

    6        Respondent DIGNITY HEALTH.
    7        Dignity Health does not intend to request severance, bifurcation, or
    8 other ordering of proof.

    9        Respondent SEIU LOCAL 121RN.
   10

   11

   12                            LAW OFFICES OF SAMUEL FRANKLIN GALICI
   13                            Attorneys for Petitioner VERONICA FLORES

   14 Dated: February 14, 2020 By:        /s/                                       s
   15                                SAMUEL F. GALICI
   16

   17                              SHEPPARD, MULLIN, RICHTER &
                                   HAMPTON LLP
   18
                                   Attorneys for Respondent DIGNITY HEALTH
   19
      Dated: February 14, 2020 By:      /s/                                         s
   20
                               RICHARD J. SIMMONS
   21                          DANIEL J. McQUEEN
   22                          KEAHN N. MORRIS
                               TYLER J. JOHNSON
   23

   24
                                   __________________________________________
   25
                                   Attorneys for Respondent SEIU LOCAL 121RN
   26

   27 Dated: __________, 2020      By:        /s/                                   a

   28

                                            30
